Pursuant to Ind.Appellate Rule 65(D),                                 Aug 15 2013, 5:37 am

this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

BRIAN J. MAY                                     GREGORY F. ZOELLER
South Bend, Indiana                              Attorney General of Indiana

                                                 CYNTHIA L. PLOUGHE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ANTWON DAVIS,                                    )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )       No. 71A03-1304-CR-130
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                          The Honorable John M. Marnocha, Judge
                              Cause No. 71D02-1012-FC-282


                                       August 15, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                       Case Summary

          Antwon Davis appeals his conviction for Class C felony child molesting. We

affirm.

                                            Issue

          The sole issue before us is whether the trial court abused its discretion when it

prohibited Davis from reading ten pages of a United States Supreme Court opinion

during his closing argument.

                                            Facts

          During early December 2010, Davis was living in South Bend with his girlfriend

Sharon Weatherall. Weatherall’s daughter, S.W., who was seven years old, went to sleep

in her mother’s bed one evening. Davis lay in bed with S.W. and touched S.W.’s vagina.

The next day, S.W. went to school and told her teacher about the incident with Davis.

The school contacted Child Protective Services and the St. Joseph County Police

Department.

          Detective Dave Sult of the St. Joseph County Police Department called Davis and

told Davis that he wanted to meet with him. Davis met with Detective Sult on December

14, 2010. Detective Sult used the “Reid” technique to interview Davis, which is a

method of interrogation that involves nine steps to get the “truth out.” Tr. p. 209.

Detective Sult received special training in that area; this method is often used by law

enforcement to question suspects. He initially built a rapport with Davis and, after some

conversation, advised Davis of his Miranda rights. Davis voluntarily signed a Miranda

waiver, and Detective Sult questioned him about the incident.          Initially, he denied

                                              2
touching S.W. and, after further interrogation, eventually admitted to inappropriately

touching her. The interview lasted approximately one hour.

       Davis was arrested and charged with Class C felony child molesting. On February

26, 2013, during his jury trial, Davis testified that he did not touch S.W. inappropriately,

that the reason he said he did was because he was angry with Detective Sult, and that

Detective Sult made him say it. Prior to the closing arguments, Davis’s counsel indicated

that he wanted to read aloud ten pages from Miranda v. Arizona, 384 U.S. 436, 86 S. Ct.

1602 (1966), to the jury, but the trial court prohibited him from doing so. The jury found

Davis guilty as charged, and he was sentenced to four years executed. He now appeals.

                                         Analysis

       Davis claims that the trial court abused its discretion when it prohibited him from

reading ten pages of Miranda during his closing argument. “Control of final argument is

assigned to the discretion of the trial judge.” Rouster v. State, 600 N.E.2d 1342, 1347

(Ind. 1992). Unless there is an abuse of this discretion that is clearly prejudicial to the

rights of the accused, the trial court ruling will not be disturbed. Emerson v. State, 952

N.E.2d 832, 840 (Ind. Ct. App. 2011) trans. denied. We will not find an abuse of

discretion unless the trial court’s decision is clearly against the logic and effect of the

facts and circumstances before it. Id. Among matters within a trial court’s discretion is

whether to allow a defendant’s attorney to read from appellate court decisions as part of

closing argument. Schlabach v. State, 459 N.E.2d 740, 742 (Ind. Ct. App. 1984) (quoting

Lax v. State, 414 N.E.2d 555, 557 (Ind. 1981)).



                                             3
       Davis argues that he was denied the opportunity to present his defense when he

was prohibited from reading ten pages of the Miranda case during his closing argument.

He states that the case discussed “in much greater detail the psychological workings of a

police interview” and would have helped diminish the probative value of his confession

to Detective Sult. Appellant’s Br. p. 8.

       However, even if we were to assume without deciding that Davis should have

been permitted to read from Miranda during closing argument, “any abuse of discretion

in restricting the scope of closing argument is subject to harmless error analysis.” Nelson

v. State, 792 N.E.2d 588, 592 (Ind. Ct. App. 2003), trans. denied. Davis was not

prejudiced when he was prohibited from reading from Miranda because he was still able

to present his defense to the jury. He was able to vigorously question Detective Sult

about the interrogation. During his closing argument, he was able to state in great detail

criticism of the “Reid” interrogation technique. Davis explained that the method is

disfavored by the courts, and he further highlighted to the jury the disadvantages Davis

had during the interview process. His closing argument, therefore, was not unduly

harmed by the prohibition against reading from Miranda because he was still able to

effectively challenge the veracity of his confession.

                                        Conclusion

       Even if we were to assume Davis should have been allowed to read from Miranda

during his closing argument, any such error was harmless. We affirm.

       Affirmed.

CRONE, J., and PYLE, J., concur.

                                             4